DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 22 June 2022 in response to the non-final office action mailed on 22 March 2022 has been considered.  Claim(s) 1, 2, 4, and 6-22 is/are pending.  Claim(s) 3 and 5 has/have been canceled.  Claim(s) 21 and 22 has/have been added.  Claim(s) 1, 2, 4, and 6-22 has/have been examined in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the connector arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a first arm, a second arm, and the respective connector arm but does not recite “a connector arm”.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER NOTE:
	The recitations that begin with “optionally” are in fact interpreted as “optional” and are not required by the claims. 

Claims 1, 2, 4, 6-8, 11-16, 18, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 196 14 942 A1 to Kahl.

Regarding claim 1, Kahl discloses a mitre joint for a metallic frame of a fenestration unit, the joint comprising: first and second frame members (1, 1); a connector (2) configured to locate the first and second frame members in relation to one 5another (Fig. 2/3); and first and second fasteners (6, 6) configured to secure the first and second frame members to the connector (Fig.2); wherein the connector comprises a first arm (3) configured to extend within a hollow profile defined by the first frame member (1), and a second arm (3) configured to extend within a hollow 10profile defined by the second frame member (1); wherein a longitudinal axis of each of the first and second fasteners is configured to be parallel to a longitudinal axis of the respective connector arm (axis of 6 is parallel to axis of respective 3); and wherein each of the first and second fasteners is configured to engage the respective frame member (engages threads 7) when the respective connector arm extends within said frame member; wherein each frame member profile defines at least two projections (threads 7) extending from the profile to engage said fastener (6); and wherein each projection of the frame member engages the fastener at an engagement point (top and bottom there the threads engage the screw), and wherein the projections are configured such that the engagement points are equidistant about a periphery of the fastener (top and bottom, equally spaced along length).  
Regarding claim 2, wherein the first arm (3) is configured to support the first fastener (6) and the second arm (3) is configured to support the second fastener (6).  
Regarding claim 4, wherein less than 50% of a periphery of each fastener is 20engaged by the projections (threads engages only top and bottom of fasteners).  
Regarding claim 6, wherein each frame member profile defines an even number 25of projections (pairs , top and bottom will be even numbers of threads), wherein each projection of a frame member engages the fastener at an engagement point (top and bottom of screw), and wherein the projections are configured such that the engagement points are arranged in pairs about a periphery of the fastener (top and bottom pairs).
Regarding claim 7, wherein each projection extends from the respective frame 30member profile in a radial direction (each thread 7 extends toward center of the hollow channel 4).  
Regarding claim 8, wherein each fastener is a threaded fastener (6), and wherein each projection of a respective frame member extends to a minor diameter of said fastener (threads engage the minor diameter); optionally wherein each fastener is a grub screw (6).  
Regarding claim 11, wherein the at least two projections are configured to locate the first and second arms within the respective frame member profile (arms slide into channel 4 and are bordered by the threads 7).
Regarding claim 12, wherein each of the hollow profiles comprises an inside edge and an outside edge, and wherein the projections are configured to engage each fastener such that the longitudinal axis of said fastener is on the centerline (Fig.3)
Regarding claim 13, wherein each connector arm is configured to engage the respective fastener (fasteners are inserted into the arms 3).
Regarding claim 14, wherein an outer edge of each frame member defines an aperture (14) configured to provide adjustment access to the fastener configured to engage the remaining frame member.  
Regarding claim 15, wherein each fastener is a threaded fastener (6).
Regarding claim 16, wherein the first connector arm (2) meets the second connector 5arm such that the angle between a longitudinal axis of each of the connector arms is between 60 and 120 degrees (90-degree angle), preferably between 75 and 105 degrees (90-degree angle).  
Regarding claim 18, Kahl discloses a connector for connecting first and second frame members (1, 1) to form a mitre joint 10wherein the connector (2) comprises a first arm (3) configured to extend within a hollow profile defined by the first frame member (1), and a second arm (3) configured to extend within a hollow profile defined by the second frame member (1); and first and second fasteners (6,6) configured to secure the first and second frame members to the connector; 15wherein a longitudinal axis of each of the first and second fasteners is configured to be parallel to a longitudinal axis of the respective connector arm (axis of 6 is parallel to axis of respective 3); wherein each of the first and second fasteners is configured to engage the respective frame member (engages threads 7) when the respective connector arm extends within said frame member.
The recitations “wherein the first and second fasteners are each configured for engagement with the hollow profiles of the first and second frame members at engagement points, the hollow profiles each defining at least two projections extending from the hollow profile to engage with the respective fastener; and wherein the first and second fasteners are each configured to extend into the hollow profiles such that the engagement points are equidistant about a periphery of the fastener” are all recitations of the capabilities of the fasteners  in conjunction with the hollow profiles and intended use recitations of the connector and fasteners. The connector of Kahl is capable of being used in the recited manner. The recitations as written further define the hollow profiles, but the claims are directed to the connector and not to the hollow profile.
Regarding claim 21, Kahl discloses a mitre joint for a metallic frame of a fenestration unit, the mitre joint comprising: first and second frame members (1 and 1, Fig.3); a connector (2) configured to locate the first and second frame members in relation to one another (Fig.3; Paragraph [0020], line 457 of Translation); and first and second fasteners (6 and 6) configured to secure the first and second frame members to the connector (Fig.3); wherein the connector comprises a first arm (3 within the first arm 1) configured to extend within a hollow profile defined by the first frame member, and a second arm (3 within the second arm 1) configured to extend within a hollow profile defined by the second frame member; wherein a longitudinal axis of each of the first and second fasteners is configured to be parallel to a longitudinal axis of the respective connector arm (axis of 6 is parallel the axis of 3); wherein each of the first and second fasteners is configured to engage the respective frame member when the respective connector arm extends within said respective frame member (Fig.3; Paragraph [0020], line 457 of Translation); and wherein each fastener is confined in both axial directions such that the connector can be pushed out by the fastener during disassembly and/or adjustment (Paragraph [0020], line 457 of Translation; the fastener is in fact within the connector arm of the connector and engages threads of the hollow profile).  
Regarding claim 22, Kahl discloses wherein each projection defines a longitudinal axis (from base to peak of each projection 7) parallel to the longitudinal axis of the connector arm (the axis of the projections of the first frame member are parallel to the longitudinal axis of the second connector arm and vice versa).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 196 14 942 A1 to Kahl in view of US 10,370,893 B2 to Hooper Jr. et al. (Hooper).

Regarding claim 17, Kahl does not specifically disclose wherein the frame members are at least partially of metallic material.  
Hooper discloses forming frame members at least partially from a metallic material (Column 5, lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the framing elements of Khal from aluminum as taught by Hooper so to provide lightweight framing members which are structurally strong and resistant to effects from the weather.
Regarding claim 19, Kahl discloses a frame component for a fenestration unit, the frame component (1) comprising a 20frame member (1) having a hollow profile arranged to receive a connector (2) for securement of the frame member to a further frame member (Fig.1); wherein the profile defines at least two projections (threads 7) extending from the profile to engage a fastener (fasteners 6 engages threads 7)  arranged to secure said connector to the frame member.
Kahl does not specifically disclose wherein the frame members are at least partially of metallic material.  
Hooper discloses forming frame members at least partially from a metallic material (Column 5, lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the framing elements of Khal from aluminum as taught by Hooper so to provide lightweight framing members which are structurally strong and resistant to effects from the weather.
The recitations “wherein each projection is configured to engage the fastener at an engagement points, and wherein the engagement point of each projection is equidistant about a periphery of the fastener” are all recitations of the capabilities of the frame component in conjunction with the connector and fasteners and intended use recitations of the hollow profile frame component. The frame component of Kahl is capable of being used in the recited manner. The recitations as written further define the fasteners and the relationship of the frame component and the fasteners, but the claims are directed to the frame component and not to the fasteners.
Regarding claim 20, Kahl does not disclose comprising a first frame member and a second frame 25member arranged to receive respective connectors, the frame members separated by a thermal break of lower thermal conductivity than the frame members.
Hooper discloses providing aluminum first and second frame members (12, 14) with a thermal break (16, 24) of lower thermal conductivity (plastic and foam have a lower thermal conductivity) than the frame members.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the frame of Kahl with two frame members separated by a thermal break material so to provide a fenestration frame which transfers less heat through the framing members, thereby saving energy within the building where the frame is installed. Providing thermal breaks to metal frame elements is a notoriously well know procedure.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that the projections or threads of Kahl are cut into the wall  and therefore directly contrast the intended purpose of the invention. This is not found to be persuasive. Each thread (7) of Kahl forms a peak, which is therefore a projection from the base where the peak extends, whether the shapes are cut into the wall, molded on the wall, or any other means, the peaks do in fact form what is known as a “projection”. 
Applicant further argues that one of ordinary skill in the art would not be motivated to modify Kahl to form projections which is moot since it is shown that the peaks of the threads (7) already form projections from the wall of the profile. 
Applicant further states that the Office Action has not cited any of the remaining prior art documents against the feature of the engagement points between the fastener and the projection being equidistant about the periphery of the fastener. This is in fact true, but the rejection under Kahl still remains, and therefore there is not a requirement to provide further prior art documents.
Applicant argues that fasteners of Kahl are not confined in both axial directions. Kahl discloses wherein the fastener is certainly confined since the fastener is in fact within the connector arm of the connector and engages threads of the hollow profile. Further Kahl specifically discloses wherein the angle leg (3) “is taken along by the respective clamping screw, pulled or pushed into the profile”. Further the claim recites “can be” language, but if the frame is not disassembled or adjusted then the “pushed out” is not required.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635